Name: COMMISSION REGULATION (EC) No 1220/95 of 30 May 1995 fixing certain indicative quantities for imports of bananas into the Community for the third quarter of 1995
 Type: Regulation
 Subject Matter: trade;  international trade;  tariff policy;  plant product
 Date Published: nan

 No L 120/22 | en Official Journal of the European Communities 31 . 5. 95 COMMISSION REGULATION (EC) No 1220/95 of 30 May 1995 fixing certain indicative quantities for imports of bananas into die Community for the third quarter of 1995 Whereas the indicative quantities provided for in Article 14 (1 ) of Regulation (EEC) No 1442/93 for the purposes of issuing import licences for traditional imports from ACP States should also be fixed ; Whereas this Regulation must enter force prior to the period for the submission of licence applications in respect of the third quarter of 1995 ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common* organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1164/95 (4), provides for the fixing of indicative quantities expressed as a percentage of the quantities allocated to the various countries or groups of countries mentioned in Annex I to Regulation (EC) No 478/95 for the purpose of issuing import licences for each quarter using data and forecasts relating to the Commu ­ nity market, on the basis of the forecast supply balance for production and consumption in the Community and of imports and exports as provided for in Article 16 of Regulation (EEC) No 404/93 ; Whereas it should be recalled that Commission Regula ­ tion (EC) No 703/95 of 30 March 1995 (5) provides for the transfer to Colombia of the quantity allocated to Nica ­ ragua for 1995 by Regulation (EC) No 478/95 on account of the fact that Nicaragua has been unable to export bananas to the Community throughout this year ; Whereas, on the basis of an analysis of the data relating on the one hand to the quantities of bananas marketed in the Community in 1994 and in particular to actual imports in particular during the third quarter of 1994, and on the other hand to the use of import licences and the outlook for supply of the market and consumption within the Community during the third quarter of 1995, an indi ­ cative quantity should be fixed for each country of origin for the third quarter of 1995 at 29 % of the quantity allo ­ cated to it in the tariff quota to ensure adequate supplies to the Community as a whole ; Whereas, on the basis of the same data, the authorized quantity referred to in Article 9 (2) of Regulation (EEC) No 1442/93 which operators in categories A and B can apply for in respect of the third quarter of 1995 should be fixed ; whereas Article 1 of Commission Regulation (EC) No 1219/95 (6) fixed the maximum quantity which opera ­ tors established in Austria, Finland and Sweden can apply for in respect of the third quarter of 1995 ; HAS ADOPTED THIS REGULATION : Article 1 For the Community as a whole for the third quarter of 1995, the indicative quantities provided for in Aricle 9 (1 ) of Regulation (EEC) No 1442/93 for imports of bananas under the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be 29 % of the quantities laid down for each country or group of coun ­ tries mentioned in Annex I to Regulation (EC) No 478/95. The indicative quantities shall apply to import licence applications in respect of imports of bananas originating in Costa Rica and Colombia from operators in Categories A and C as well as Category B. Article 2 The authorized quantities for Category A and B operators for the third quarter of 1995 as provided for in Article 9 (2) of Regulation (EEC) No 1442/93 shall amount to 25 % of the total annual quantity allocated to each operator pursuant to the second paragraph of Article 6 of that Regulation . The first paragraph of this Article shall not apply to operators established in Austria, Finland or Sweden . Article 3 The indicative quantities provided for in Article 14 (1 ) of Regulation (EEC) No 1442/93 for traditional ACP imports of bananas for the third quarter of 1 995 shall be 30 % of the traditional quantities laid down in respect of each country in the Annex to Regulation (EEC) No 404/93. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0) OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 142, 12. 6. 1993, p. 6. (4) OJ No L 117, 24. 5. 1995, p. 14. 0 OJ No L 71 , 31 . 3 . 1995, p. 85. (6) See page 20 of this Official Journal. 31 . 5. 95 EN Official Journal of the European Communities No L 120/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1995. For the Commission Franz FISCHLER Member of the Commission